Citation Nr: 0609669	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  95-00 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the cervical spine as secondary to service 
connected poliomyelitis.

2.  Entitlement to service connection for left ear hearing 
loss as secondary to service connected poliomyelitis.

3.  Entitlement to a disability evaluation in excess of the 
20 percent for degenerative disease of the lumbar spine, on 
appeal from the initial determination.

4.  Entitlement to a disability evaluation in excess of the 
20 percent for peripheral neuropathy of the right upper 
extremity, on appeal from the initial determination.

5.  Entitlement to a disability evaluation in excess of the 
20 percent for peripheral neuropathy of the left upper 
extremity, on appeal from the initial determination.

6.  Entitlement to a disability evaluation in excess of the 
10 percent for peripheral neuropathy of the right lower 
extremity, on appeal from the initial determination.

7.  Entitlement to a disability evaluation in excess of the 
10 percent for peripheral neuropathy of the left lower 
extremity, on appeal from the initial determination.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from November 1949 to 
November 1953. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an April 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that denied an increased evaluation for the residuals 
of poliomyelitis, evaluated as 10 percent disabling.  In 
December 2001, the veteran was assigned separate disability 
evaluations for degenerative disc disease of the low back, 
facial spasms, and weakness of the lower extremity, each of 
which was determined to be a residual of his poliomyelitis.  
A 20 percent disability evaluation was assigned to the 
veteran's low back disability and 10 percent ratings were 
assigned to the facial spasms and weakness of the left lower 
extremity, effective from April 1993.    

This matter also stems from a July 2002 rating decision that 
assigned 20 percent disability ratings for peripheral 
neuropathy of the upper extremities and 10 percent ratings 
for peripheral neuropathy of the lower extremities, after 
finding that the conditions were residuals of the veteran's 
poliomyelitis.  The July 2002 rating decision also denied the 
veteran's claim of entitlement to service connection for 
degenerative joint disease of the cervical spine as secondary 
to poliomyelitis.

The veteran was afforded personal hearings at the local RO in 
November 1998 and January 2006. Transcripts of the hearings 
are associated with the claims folder.  

This matter was remanded by the Board in March 1999 for the 
purpose of obtaining additional factual and medical evidence.  
The case was returned to the Board in January 2006.


FINDINGS OF FACT

1.  The preponderance of the evidence is against the finding 
that the veteran's degenerative joint disease of the cervical 
spine is etiologically related to his service connected 
poliomyelitis.

2.  There is no evidence that the veteran's low back 
disability results in severe loss of range of motion of the 
lumbar spine; forward flexion of the thoracolumbar spine 
limited to 30 degrees or less; favorable ankylosis of the 
entire thoracolumbar spine; severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or abnormal mobility on forced motion; severe symptoms 
of intervertebral disc syndrome with recurring attacks with 
intermittent relief; or, incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least four weeks during the past year.

3.  On January 26, 2006, at the travel Board hearing, and 
prior to the promulgation of a decision in the appeal, the 
veteran withdrew the appeal of the issues of entitlement to 
increased evaluations for peripheral neuropathy of the right 
upper extremity, peripheral neuropathy of the left upper 
extremity, peripheral neuropathy of the right lower 
extremity, and peripheral neuropathy of the left lower 
extremity and entitlement to service connection for left ear 
hearing loss as secondary to poliomyelitis.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the cervical spine is not 
the result of a service connected poliomyelitis. 38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2005).

2.  The criteria for a disability rating in excess of 20 
percent for low back disability for the period have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002), Diagnostic Codes 
5292, 5293, 5295 (2003), Diagnostic Codes 5237, 5242, 5243 
(2005).

3.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issues of entitlement to 
increased evaluations for peripheral neuropathy of the right 
upper extremity, peripheral neuropathy of the left upper 
extremity, peripheral neuropathy of the right lower 
extremity, and peripheral neuropathy of the left lower 
extremity and entitlement to service connection for left ear 
hearing loss as secondary to poliomyelitis.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002) impose obligations on VA in terms of its duty to notify 
and assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim. 

By letters dated in December 2001 and December 2003, the RO 
advised the veteran of the essential elements of the VCAA.  
The veteran was advised that VA would make reasonable efforts 
to help him get the evidence necessary to substantiate his 
claims for service connection and increased evaluations, but 
that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence received.  The veteran was also asked to identify 
any additional information or evidence that he wanted VA to 
try and obtain.  The December 2001 and December 2003 letters 
therefore provided notice of the first three elements that 
were discussed above.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element" (i.e., 
tell the claimant to provide any relevant evidence in his or 
her possession), the Board finds that he was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
the claims on appeal.  The December 2001 and December 2003 
letters specifically informed the veteran of the type(s) of 
evidence that would be relevant to his claim for service 
connection and increased ratings, and that it was his 
"responsibility" to make sure that VA received all 
requested records that were not in the possession of a 
Federal department or agency.  When considering these 
letters, the Board finds that the veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims on appeal.  He has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to the VA notice.

With respect to the claim for service connection that is 
being considered in this decision, the Board has concluded 
that the preponderance of the evidence is against this claim.  
Any questions as to the appropriate disability rating or 
effective date to be assigned have therefore been rendered 
moot.  Further, since the veteran's claim for an increased 
rating was made effective to the date of claim and because 
the Board is denying any additional increase, as discussed 
herein, there is no potential effective date issue that would 
warrant additional notice.  Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006).

The rating decisions, Statements of the Case (SOC), and 
Supplemental Statements of the Case (SSOC) collectively 
notified the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claim for service connection.  A November 
2003 SSOC specifically set forth the regulations pertaining 
to VA's duty to assist, thus notifying the veteran of his and 
VA's respective obligations to obtain different types of 
evidence.  These documents also advised the veteran of the 
evidence of record, adjudicative actions taken, and of the 
reasons and bases for denial. 

As for the duty to assist, treatment records have been 
obtained from VA and non-VA health care providers including, 
but not limited to, K.W. Faistl, M.D., Freehold Radiology 
Group, and the East Orange VA Medical Center (VAMC).  The 
veteran has not identified any additional outstanding medical 
records that would be pertinent to the claim on appeal.  The 
veteran has been afforded multiple VA examinations.  The 
Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b) (2005), 20.1102 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
December 2001 notice was not given prior to the initial 
adjudication of the claims, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the veteran in 2001 was not given prior to the 
first adjudication of the claim, the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the case was readjudicated and an additional SSOCs that have 
been provided to the veteran. 

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Additionally, disability which is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  When aggravation of a 
disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case. When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant. By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim. It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility. See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102. 

The veteran contends that his diagnosed degenerative 
arthritis of the cervical spine is a residual of his service-
connected poliomyelitis.  In support of his appeal, he 
submitted a November 1998 statement from Dr. Faistl.  Dr. 
Faistl indicated that the veteran suffered weakened back 
muscles, and that that weakness (low back difficulty) had 
resulted in spinal compression and sciatica.  He referred to 
the veteran's condition as post-polio syndrome.   A November 
1998 statement from Dr. Musico made a similar finding.  
Specifically, Dr. Musico stated that the veteran's polio had 
slowly degenerated into post-polio syndrome with numerous 
symptoms, to include back pain.  Dr. Musico also discussed 
the veteran's problems spinal compression, radiculopathy into 
the lower left extremity, and sciatica.  He described the 
veteran's arthritis of being premature.  Neither physician 
made any reference to the veteran's neck or cervical spine.

Also of record is the report of a June 1999 VA orthopedic 
examination.  Following a physical examination of the veteran 
and review of the claims file, the veteran was diagnosed as 
having degenerative joint disease of the cervical spine with 
radiculopathy.  The examiner opined that the veteran's  
degenerative joint disease was likely to be related to his 
polio, but that his problem could also be related to a 
cerebral vascular accident that he had had in 1996.  

Consideration has been given to a May 2002 VA examination 
report as well.    The VA examiner conducted a physical 
examination of the veteran in addition to performing a 
detailed review of the evidence of record.  Specific 
reference was made to the November 1998 opinion from Dr. 
Musico and the June 1999 VA examination report.  The examiner 
stated he did not believe that the veteran's degenerative 
joint disease of the neck was related to his polio.   He 
observed that the veteran's post-polio symptoms manifested 
for less than a year and then he returned to normal strength.  
The examiner indicated that Dr. Musico's suggestion that the 
veteran's arthritis was premature did not see logical given 
the veteran's age.  He said the degree of degenerative joint 
disease experienced by the veteran was normal for an 
individual of the veteran's age.  In sum, the examiner opined 
that the degenerative joint disease of the veteran's neck was 
not related to his having had polio.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached. The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not, and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the May 2002 VA opinion is much more 
probative than the VA opinion rendered in June 1999 or the 
statements made by Drs. Faitl and Musico.  As noted above, 
the opinions from Drs. Faitl and Musico have little probative 
value because neither discussed the etiology of his neck 
disability.  The opinion made in June 1999 was cursory and 
provided no rationale.  It was also couched in speculative 
terms by noting that the veteran's complaints could also be 
the result of a cerebral vascular accident.  On the other 
hand, the VA opinion is more detailed, reflects a greater 
knowledge of the veteran's medical history, and provides a 
sound basis for the conclusions provided.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for degenerative joint disease of the 
cervical spine as secondary to poliomyelitis and that, 
therefore, the provisions of § 5107(b) are not applicable.

Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The claim for an increased evaluation for the veteran's low 
back disability originated from the RO decision that granted 
service connection for that disability.  The claim therefore 
stems from the initial rating assigned to that disability.  
At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such 
retroactivity.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); see 
also Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Regions Hospital v. Shalala, 522 U.S. 448 (1998); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........40  
Moderate.................................
.......... .........20  
Slight...................................
.......... ............10 

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
evaluations were assigned as follows: 

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion. ................... 40
With muscle spasm on extreme forward 
bending,  
loss of lateral spine motion, unilateral, 
in standing position ...................................................... 
20 
With characteristic pain on motion 
...................... 10 

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief................................        
.60
Severe; recurring attacks, with 
intermittent relief .......40 Moderate; 
recurring 
attacks.................................. 
.....  20 
Mild..................................... 
........................................ 
10

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002. Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months................................... 
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months................................... 
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months................................... 
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
'Chronic orthopedic and neurologic 
manifestations' means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

The regulations regarding diseases and injuries to 
the spine, to include intervertebral disc syndrome, 
were again revised effective September 26, 2003. 
Under these revised regulations, the back 
disability is evaluated under the formula for 
rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to 
the spine are to be evaluated under diagnostic 
codes 5235 to 5243 as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease Unfavorable ankylosis of the 
entire spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
.........................................
............50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine....................................
.40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine....................................
........... ..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal 
kyphosis.................................
...................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the 
height...................................
......................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months................................... 
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months................................... 
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months................................... 
.......................10

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations. The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and a final correction that was 
made effective September 26, 2003.

Anterior poliomyelitis is rated 100 percent as an active 
disease.  Thereafter, the residuals are to be rated, with a 
minimum of 10 percent.  38 C.F.R. § 124a, Diagnostic Code 
8011.  The residuals of the veteran's poliomyelitis include 
degenerative disc disease of the lumbar spine.  As noted 
above, a 20 percent disability evaluation was assigned, 
effective from April 29, 1993.  

On review of the evidence, the Board finds that the veteran's 
low back disability is appropriately evaluated as 20 percent 
disabling.  Orthopedic examinations conducted in July 1996, 
June 1999, and May 2002 as well as contemporaneous outpatient 
records were negative for findings of listing of the whole 
spine or a positive Goldthwaite's sign, which are necessary 
findings to achieve a 40 percent rating under Diagnostic Code 
5295.  There is also no evidence to support an increased (40 
percent) rating under the criteria governing intervertebral 
disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002), Diagnostic Code 5293 (2003), Diagnostic Code 5243 
(2005).  The veteran has made complaints of nerve 
involvement, which have been ascribed to sciatica and 
radiculopathy.  Although a February 2001 MRI showed 
multilevel disc bulges and spinal stenosis but no herniated 
nucleus pulposi, the Board will assume for this decision that 
the veteran suffers from intervertebral disc syndrome.  
Nevertheless, there is no evidence that the veteran has 
experienced severe recurring attacks of intervertebral disc 
syndrome with intermittent relief, or that he experienced any 
incapacitating episodes resulting from intervertebral disc 
syndrome of at least four weeks during the past year.  
Indeed, the veteran testified at his January 2006 personal 
hearing that he had not seen a physician regarding his back 
in over two years.  He also reported at his May 2002 
examination that the use of pain relieving medications was 
moderately helpful. The Board therefore finds that a 
disability evaluation under the rating criteria for 
lumbosacral strain or intervertebral disc syndrome would not 
yield a higher rating.

The Board recognizes that the veteran has been diagnosed as 
having sciatica.  The report of the May 2002 VA neurological 
examination shows that the symptoms of his sciatica 
(radiculopathy) include decreased pinprick and light touch 
sensation below the knees and decreased vibration sensation 
in both feet.  He also experienced decreased knee and ankle 
jerks.   Similar symptoms were discussed in the June 1999 and 
July 1996 examinations and the treatment records received 
from the East Orange VAMC.  However, the veteran is already 
receiving compensation for the symptoms of his sciatica.  Ten 
percent disability evaluations have been assigned for 
peripheral neuropathy of the right and left lower extremity.   
See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Further, the evidence of record does not show severe 
limitation of motion of the lumbar spine, as required for a 
higher rating.  There was also no evidence that the veteran's 
lumbar spine disability has resulted in limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  At 
his May 2002 VA examination, the veteran demonstrated forward 
flexion to 85 degrees, backward extension to 30 degrees, 
right lateral flexion to 27 degrees,  left lateral flexion to 
32 degrees, and rotation to 30 degrees bilaterally.  Similar 
findings were reported when the veteran was seen in July 
1996.  A full painless range of motion of the lumbosacral 
spine was recorded in June 1999.  The outpatient records do 
not conflict with these results.  The Board also finds that 
the medical evidence does not reflect objective evidence of 
pain, instability, or weakness greater than that contemplated 
by the 20 percent rating.   Such complaints were duly 
considered in the initial rating decision that assigned the 
veteran a 20 percent disability rating.  As noted above, the 
veteran had a full painless range of motion in June 1999 and 
his ranges of motion in May 2002 were considered with respect 
to his complaints of pain.  Application of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 therefore does not provide a basis for a 
rating higher than 20 percent.

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
low back disability.  There is also no objective evidence 
that the veteran's low back disability, in and of itself, has 
caused marked interference with employment.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action.  See VAOPGCPREC 6-96.

Increased ratings for peripheral neuropathy of the upper and 
lower extremities and service connection for hearing loss

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by her authorized representative.  38 C.F.R. § 
20.204.

In this case, the veteran withdrew his appeal of entitlement 
to increased evaluations for peripheral neuropathy of the 
right upper extremity, peripheral neuropathy of the left 
upper extremity, peripheral neuropathy of the right lower 
extremity, and peripheral neuropathy of the left lower 
extremity and entitlement to service connection for left ear 
hearing loss as secondary to poliomyelitis, at the travel 
Board hearing held in January 2006.  Thus, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to these issues.  Accordingly, the 
Board does not have jurisdiction to review the appeal on 
these matters and they are dismissed.


ORDER

Service connection for degenerative arthritis of the cervical 
spine as secondary to service connected poliomyelitis is 
denied.

An initial disability evaluation in excess of the 20 percent 
for degenerative disease of the lumbar spine is denied.

The appeal on the claims of entitlement for service 
connection for left ear hearing loss as secondary to service 
connected poliomyelitis and increased ratings for peripheral 
neuropathy of the right upper extremity, peripheral 
neuropathy of the left upper extremity, peripheral neuropathy 
of the right lower extremity, and peripheral neuropathy of 
the left lower extremity are dismissed.



________________________                       
___________________________
          MILO H. HAWLEY			JEFF MARTIN
    Acting Veterans Law Judge, 		        Veterans Law 
Judge
   Board of Veterans' Appeals	   	   Board of Veterans' 
Appeals



	                        
____________________________________________
	WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


